DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s amendment filed 8/12/22 amends non-elected claims 1, 9, and 10, which overcomes the restriction requirement. Claims 1-10 are hereby rejoined and fully examined for patentability.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for determining a temperature differential of an object, wherein a difference in electronegativity between the object and the first electrical conductor is greater than a predetermined value; wherein a difference in electronegativity between the object or the substrate and the second electrical conductor is less than the predetermined value; and measuring the temperature differential of the object using the first and second electrical conductors (claim 1).
A method for determining a temperature differential between two portions of an object, wherein a difference in electronegativity between the object and the electrical conductor is greater than a predetermined value; and determining a temperature differential between the first and second portions of the object using the electrical conductor (claim 11).
A method for determining a temperature differential between two portions of an object, wherein a difference in electronegativity between the object and the first electrical conductor is greater than a predetermined value; wherein a difference in electronegativity between the object and the second electrical conductor is greater than the predetermined value; and determining a temperature differential between the first and second portions of the object using the first and second electrical conductors (claim 16).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure for disclosing determining a temperature of a 3D-printed object, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/17/22